Citation Nr: 9912756	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-41 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a chronic lung 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1969 to 
March 1975, unverified active service from April 1968 to 
March 1969, and unverified active duty for training during 
March 1980 and from May to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 1998 the Board remanded the case to the RO for 
additional development.

The issue of entitlement to service connection for migraine 
headaches is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim for service connection for a lung disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The RO denied a claim for entitlement to service 
connection for a left knee disability in a February 1988 
rating decision; the veteran did not perfect an appeal.

3.  The evidence added to the record since the February 1988 
determination bears directly and substantially upon the issue 
as to entitlement to service connection for a left knee 
disability.

4.  The claim for service connection for a left knee 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

5.  The RO denied a claim for entitlement to service 
connection for a right knee disability in a February 1988 
rating decision; the veteran did not perfect an appeal.

6.  The evidence added to the record since the February 1988 
determination bears directly and substantially upon the issue 
as to entitlement to service connection for a right knee 
disability.

7.  The claim for service connection for a right knee 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

8.  The RO denied a claim for entitlement to service 
connection for a right ankle disability in a February 1988 
rating decision; the veteran did not perfect an appeal.

9.  The evidence added to the record since the February 1988 
rating decision does not bear directly and substantially upon 
the issue at hand, is duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a lung disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the final February 1988 rating 
decision wherein the RO denied a claim for entitlement to 
service connection for a left knee disability is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1998).


3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Evidence received since the final February 1988 rating 
decision wherein the RO denied a claim for entitlement to 
service connection for a right knee disability is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1998).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  Evidence received since the final February 1988 rating 
decision wherein the RO denied a claim for entitlement to 
service connection for right ankle disability is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for certain chronic diseases, 
enumerated by law, if they become manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 1998);  
38 C.F.R. § 3.309 (1998).  



Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 1998);  38 C.F.R. § 3.6(a) 
(1998);  see generally Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998);  38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304 (1998).





A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1998).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show that in April 1968 the veteran 
reported he awoke with heaviness in his chest and that he 
fainted while waiting in line for his meal.  The examiner 
noted the veteran's lungs were clear to percussion and 
auscultation.  An x-ray examination revealed no significant 
abnormalities.  Subsequent reports noted the veteran had 
experienced a syncopal episode and provided a diagnosis of 
upper respiratory infection.  A May 1968 report included a 
diagnosis of upper respiratory infection.

In July 1969 the veteran complained of a cold and congestion.  
The examiner noted the veteran was treated and released to 
duty.  

Records show the veteran was hospitalized from April 26, 
1972, to May 17, 1972, and treated for right lower and middle 
lung pneumonia.  The examiner noted the veteran's hospital 
course had involved a slow resolution.  

An April 1973 x-ray examination report noted the veteran 
complained of coughing of 2 weeks duration with some bloody 
flecks.  A May 1973 report included a diagnosis of 
bronchitis, organism unspecified.  The veteran was given a 
temporary duty limitations profile.  

In October 1973 the veteran complained of symptoms including 
headache, aching all over, coughing, chest congestion.  The 
examiner noted his lungs were clear.  The diagnoses included 
upper respiratory infection.  A subsequent report noted a 
throat culture study was within normal limits.  The diagnosis 
was head cold with cough and aches.

In September 1974 the veteran complained of a mild cold which 
had worsened.  The diagnosis was viral syndrome.  A 
subsequent report noted the veteran's symptoms had continued.  
The examiner noted his chest was clear.  The diagnosis was 
coryza.  In November 1974 the veteran reported mild cold 
symptoms.  The examiner noted an upper respiratory infection.

In an August 1982 report of medical history the veteran 
reported he had a bad cold which had settled in his upper 
lungs.  The examiner noted the reports of ear, nose and 
throat (ENT) trouble, pain and pressure in chest, chronic 
cough, and sinusitis were attributable to a current viral 
illness of 3 weeks duration.  A periodic examination revealed 
a normal clinical evaluation of the lungs.  X-ray examination 
revealed lungs which were well expanded and essentially 
clear.  

Private hospital records dated in April 1992 included a final 
diagnosis of pneumonia, probable pneumococcal.  It was noted 
that the veteran was human immunodeficiency virus (HIV) 
positive.  



Examination revealed right lower lobe crackles, and x-rays 
revealed right lower lobe pneumonia.  No opinion as to 
etiology was provided.  A December 1992 x-ray examination 
report found resolved basilar infiltrates as compared to an 
April 1992 study.

In January 1994 the veteran requested entitlement to service 
connection for a lung infection.  He stated he had 
experienced pneumonia and respiratory problems since basic 
training.

VA hospital records dated from January to February 1994 
included a diagnosis of left lower lobe pneumonia, resolved.  
It was noted that the veteran returned from a weekend pass 
with symptoms including increased temperature, cough, chills, 
night sweats and pleuritic chest pain.  A chest x-ray 
revealed left lower lobe infiltrate.  The report also shows 
the veteran's private physician had been contacted to clarify 
a questionable history of asthma, who reported a history of 
unclear respiratory wheezing the previous August.

During VA examination in April 1994 the veteran reported he 
was treated for pneumonia in 1968 and that since then he had 
experienced lung problems.  He stated his doctor told him he 
had an "asthma-like condition" and that he had experienced 
several episodes of wheezing.  He also stated he had a 
chronic cough which produced clear phlegm with occasional 
black stains.  The examiner noted the veteran's chest was 
clear to percussion and auscultation.  The diagnoses included 
a history of asthma and status post pneumonia in 1968.  X-ray 
examination revealed a normal chest.  It was noted the lung 
fields were clear.

Private medical records dated in December 1994 and January 
1995 included diagnoses of right pleural thickening.  A 
January 1995 hospital discharge summary reported x-ray 
examinations prior to February 1994 did not demonstrate 
pleural changes at that time and that the veteran had a 
history of asbestos exposure.  

It was noted that the etiology of the veteran's pleural 
effusion was undetermined at the time of discharge.  A 
consulting report noted the veteran was not severely immune 
compromised at the present stage of his HIV disease, but that 
infection was a strong possibility.

Subsequent private medical records included diagnoses of 
pleural effusion and bronchospasm, without opinion as to 
etiology.  Sleep studies dated in December 1995 and November 
1996 included a diagnosis of obstructive sleep apnea.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a chronic lung disability is not well 
grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based on the evidence of record, the Board finds the veteran 
has submitted no competent evidence demonstrating a chronic 
lung disability related to an injury or disease incurred in, 
or aggravated by, active service.  There is no evidence of a 
present disability warranting entitlement to a presumption of 
service connection.  See 38 C.F.R. § 3.309.

The only evidence of a chronic lung disability related to 
active service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide an opinion or diagnosis because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, no competent 
evidence as to continuity of symptomatology was submitted.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis to find the claim well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
claim for service connection for a chronic lung disability 
must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic lung disability.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic lung disability is not well grounded, the 
doctrine of reasonable doubt has no application to his case.

New and Material Evidence Claims
Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in §  3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999);  
Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. App. Feb. 
17, 1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Left Knee
Factual Background

Service medical records show that the veteran reported he 
incurred injuries, including to the left knee, in a fall 
during a training exercise on May 31, 1983.  The examiner 
noted the knee was tender and swollen above the suprapatellar 
area.  X-ray examination revealed no gross abnormalities.  An 
orthopedic clinic report found left knee contusion with mild 
effusion.  It was noted the knee was stable and extension 
mechanics were intact.  There was no evidence of joint line 
tenderness.  

A June 1983 report found the injury was incurred in line of 
duty during a period of active duty for training.  A 
subsequent orthopedic examination report noted the veteran 
complained of continued pain and discomfort including to the 
left knee.  The diagnoses included left knee contusion.

VA examination in October 1987 revealed full extension to the 
lower extremities.  The veteran reported a previous injury to 
the left knee.  The examiner provided no opinion as to a left 
knee disorder.  X-ray examination revealed bilateral 
irregularity and sclerosis of the lateral tibial plateaus 
consistent with healed tibial plateau fractures.  Mild 
superimposed degenerative changes were noted.

In February 1988 the RO denied entitlement to service 
connection for a left knee disability because evidence of a 
chronic disorder as a result of the injury during active duty 
for training had not been submitted.  The veteran submitted a 
notice of disagreement as to this decision, but did not 
perfect the appeal subsequent to the issuance of a statement 
of the case.

Evidence Received After February 1988

VA hospital records dated in November 1992 show the veteran 
was treated for disorders including unstable knees.  The 
veteran was provided knee braces, but no opinion as to 
etiology was provided.

VA medical records dated in January 1993 noted the veteran 
complained of bilateral knee pain which required that he use 
a cane and pain relieving medication.  The diagnosis was 
traumatic degenerative arthritis.  A February 1993 report 
included a diagnosis of chronic knee problems.  

In March 1993 the veteran reported polyarthralgia, including 
to the knees which lasted all day and woke him from sleep.  
The examiner noted morbid obesity, with no evidence of joint 
swelling, erythema or warmth.  

The diagnoses included polyarthralgias of the peripheral 
joints, including to the knees, with no evidence of active 
synovitis, and probable osteoarthritis with pathology 
perpetuated by excess weight.  A July 1993 x-ray examination 
revealed bilateral degenerative changes of the knees, with 
probable small bone island to the left femur and left tibia.

In October 1993 the veteran, in essence, requested that his 
claim for entitlement to service connection for a left knee 
disability be reopened.  He reported the knee was injured on 
May 31, 1983.

VA medical records dated in December 1993 included a 
diagnosis of advanced bilateral osteoarthritis of the knees, 
with significant pain.  

In a September 1995 statement the veteran's spouse argued 
that the veteran's disabilities, including to his knees, were 
related to his active service.

Private medical records, received in November 1996, included 
an April 1987 report which noted the veteran complained of 
pain and swelling to the left knee unrelated to known injury.  
The veteran reported he had recently begun a new job at a 
lumber yard which required a lot of lifting and carrying.  
The diagnosis was left knee strain.  No opinion as to 
etiology was provided.  Subsequent records included diagnoses 
of left knee pain and osteoarthritis, without opinion as to 
etiology.

Department of Health and Human Services, Social Security 
Administration (SSA) records received in December 1996 
included private medical records dated from October 1991 to 
December 1992 with diagnoses of osteoarthritis.  No opinion 
as to etiology was provided.

New and Material Evidence Claim Analysis

The veteran seeks to reopen his claim for service connection 
for a left knee disability, which the RO denied in a 
February 1988 rating decision.  


The record reflects that the veteran submitted a notice of 
disagreement as to this decision, but failed to perfect an 
appeal.  See 38 C.F.R. § 20.200 (1998).

When a claim denied by the RO becomes final, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  The Board finds that 
the February 1988 determination wherein the RO denied the 
veteran's claim for entitlement to service connection for a 
left knee disability is final.  38 U.S.C.A. § 4005(c) 
(West 1982);  38 C.F.R. § 19.192 (1987);  (currently 
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(1998)).

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left knee disability.  Following 
a review of the evidence, the Board finds the veteran has 
submitted medical evidence since the February 1988 rating 
decision which demonstrates a chronic left knee disability.  
The Board notes the claim had been previously disallowed, 
including because of a lack of evidence of a present chronic 
disability.

The Board finds that the evidence added to the record is 
"new" since it was not available for review in 
February 1988, and that it is "material" since it bears 
directly upon a matter which was a basis of the prior denial 
of service connection.  Therefore, as the Board finds the 
evidence is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  These matters are 
addressed in the following section of this decision.


Well Grounded Claim Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present left knee disability 
is related to active service, including an injury during a 
period of active duty for training.  The Board notes that a 
well-grounded claim requires competent medical evidence 
demonstrating a nexus between an inservice injury or disease 
and a current disability.  See Caluza, 7 Vet. App. at 506.  
There is no evidence of the onset of a present disability 
within the requisite time limit to warrant entitlement to a 
presumption of service connection.  See 38 C.F.R. § 3.309.

The only evidence that the present left knee disability is 
related to an injury during active service are the opinions 
of the veteran and his spouse, which is not considered 
competent evidence.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Similarly, no competent 
evidence as to continuity of symptomatology has been 
submitted which is sufficient to establish the requisite 
nexus.  See Savage, 10 Vet. App. at 497.  Consequently, the 
Board finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a left knee 
disability.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a left knee disability, on a basis different from that of 
the RO, the veteran has not been prejudiced by the decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the veteran has been informed of the elements 
required for a well-grounded claim, and that he argued for 
service connection throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  See McKnight, 131 F.3d 
1483;  Epps, 9 Vet. App. at 344.


Right Knee
Factual Background

Service medical records show the veteran sustained a non-
union fracture to the right tibia and fibula prior to 
service.  In January 1969 the veteran reported he injured his 
right knee while climbing off a truck.  The examiner noted 
there was no evidence of swelling.  X-ray examination was 
negative.

In July 1972 the veteran reported trauma to the right knee.  
The examiner noted an abrasion to the medial aspect of the 
right knee, tenderness to the medial cruciate ligament and 
pain on valgus stress.  The diagnosis was possible medial 
cruciate ligament strain.  X-ray examination was negative.  
In August 1972 the cast was removed.  There was no evidence 
of effusion or joint instability.  The examiner noted 
questionable weakness to the lateral collateral ligament.

In July 1974 the veteran complained of a swollen and painful 
right leg after he was hit by a piece of loose wood.  X-ray 
examination revealed no significant abnormality.

An August 1982 periodic examination revealed a normal 
clinical evaluation of the lower extremities.  The veteran 
denied a history of "trick" or locked knee.

VA examination in October 1987 revealed full extension to the 
lower extremities, and right knee flexion to 35 degrees with 
pain.  The examiner noted the veteran wore a brace on the 
right knee.  X-ray examination revealed bilateral 
irregularity and sclerosis of the lateral tibial plateaus 
consistent with healed tibial plateau fractures.  Mild 
superimposed degenerative changes were noted.

In February 1988 the RO denied entitlement to service 
connection for a right knee disability because evidence of a 
chronic disorder as a result of the injury during active duty 
for training had not been submitted.  The veteran submitted a 
notice of disagreement as to this decision, but did not 
perfect the appeal subsequent to the issuance of a statement 
of the case.

Evidence Received After February 1988

VA hospital records dated in November 1992 show the veteran 
was treated for disorders including unstable knees.  The 
veteran was fitted with knee braces, but no opinion as to 
etiology was provided.

VA medical records dated in January 1993 show the veteran 
complained of bilateral knee pain which he claimed required 
the use a cane and pain relieving medication.  The diagnosis 
was traumatic degenerative arthritis.  A February 1993 report 
included a diagnosis of chronic knee problems.  

In March 1993 the veteran reported polyarthralgia, including 
to the knees which lasted all day and woke him from sleep.  
The examiner noted morbid obesity, with no evidence of joint 
swelling, erythema or warmth.  The diagnoses included 
polyarthralgias of the peripheral joints, including to the 
knees, with no evidence of active synovitis, and probable 
osteoarthritis with pathology perpetuated by excess weight.  
A July 1993 x-ray examination revealed bilateral degenerative 
changes of the knees.

In October 1993 the veteran, in essence, requested that his 
claim for entitlement to service connection for a right knee 
disability be reopened.  He reported the knee was injured in 
1971 or 1972.

VA medical records dated in December 1993 included a 
diagnosis of bilateral osteoarthritis of the knees, advanced 
with significant pain.  

In a September 1995 statement the veteran's spouse argued 
that the veteran's disabilities, including to his knees, were 
related to his active service.

Private medical records, received in November 1996, included 
diagnoses of right knee pain and osteoarthritis, without 
opinion as to etiology.  

Records dated in February 1988 show the veteran experienced 
pain and swelling to the right knee subsequent to a work-
related injury in June 1987.  A February 1988 operation 
report shows the veteran underwent arthroscopy and medio-
femoral condyle shaving to the right knee.

In a November 1996 statement the veteran's spouse noted that 
the veteran injured his right knee at work in 1987, but 
stated they believed the injury was more severe because of 
his right knee injury during active service.

SSA records received in December 1996 included private 
medical records dated from October 1991 to December 1992 with 
diagnoses of osteoarthritis.  No opinion as to etiology was 
provided.

New and Material Evidence Claim Analysis

The veteran seeks to reopen his claim for service connection 
for a right knee disability, which the RO denied in a 
February 1988 rating decision.  As noted above, the Board 
finds that the February 1988 determination is final.  
38 U.S.C.A. § 4005(c);  38 C.F.R. § 19.192.

Based upon a review of the complete record, the Board finds 
that new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disability.  The Board finds the veteran has submitted 
medical evidence since the February 1988 rating decision 
which demonstrates a chronic right knee disability.  The 
Board notes the claim had been previously disallowed, 
including because of a lack of evidence of a present chronic 
disability.

The Board finds that the evidence added to the record is 
"new" since it was not available for review in 
February 1988, and that it is "material" since it bears 
directly upon a matter which was a basis of the prior denial 
of service connection.  Therefore, as the Board finds the 
evidence is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  These matters are 
addressed in the following section of this decision.

Well Grounded Claim Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present right knee disability 
is related to an injury or disease incurred in, or aggravated 
by, active service.  The Board notes that a well-grounded 
claim requires competent medical evidence demonstrating a 
nexus between an inservice injury or disease and a current 
disability.  See Caluza, 7 Vet. App. at 506.  There is no 
evidence of the onset of a present disability within the 
requisite time limit to warrant entitlement to a presumption 
of service connection.  See 38 C.F.R. § 3.309.

The only evidence of a present right knee disability related 
to an injury during active service are the opinions of the 
veteran and his spouse, which is not considered competent 
evidence.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Similarly, no competent evidence as to 
continuity of symptomatology has been submitted which is 
sufficient to establish the requisite nexus.  See Savage, 10 
Vet. App. at 497.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a right knee disability.  See 
38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a right knee disability, on a basis different from that 
of the RO, the veteran has not been prejudiced by the 
decision.  See Bernard, 4 Vet. App. 384.  The Board notes 
that the veteran has been informed of the elements required 
for a well-grounded claim, and that he argued for service 
connection throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  See McKnight, 131 F.3d 
1483;  Epps, 9 Vet. App. at 344.

Right Ankle
Factual Background

Service medical records include a June 1967 report of medical 
history indicating the veteran sustained a non-union fracture 
to the right tibia and fibula prior to service.  Orthopedic 
records dated in May 1968 show the veteran complained of 
swelling to the lower right leg and inability to march 
without pain.  The examiner noted tenderness to the distal 
third of the right anterior tibia, and ankle extension 
limited to 10 degrees.  It was noted that x-ray examination 
revealed a well-healed fracture.

An August 1968 orthopedic clinic report shows the veteran 
reported recurrent swelling after prolonged standing 
subsequent to a fracture sustained 2 years earlier.  The 
examiner noted moderate defuse swelling to the calf and lower 
right leg, with some tenderness to dorsiflexion of the foot.  
X-ray examination revealed a well-healed fracture of the 
distal tibia with angulation medially of 15 degrees.  The 
diagnosis was residuals of right tibia fracture with medial 
bowing and swelling.  The veteran was given an assignment 
limitation profile.

Records dated in September and October 1970 noted pain and 
swelling to the right foot.  The diagnoses included multiple 
ankle sprains to the right foot.  Subsequent reports dated in 
October 1970 noted persistent swelling and several knots to 
the dorsum of the right foot.  The diagnoses included 
lymphangitis and possible phlebitis.  A surgical consultation 
report provided a diagnosis of localized phlebitis which had 
not extended to the leg.  The veteran was provided a 
temporary duty limitations profile for swollen veins to the 
top of the right foot.

In May 1973 the veteran complained of pain upon running and 
jumping.  The examiner noted the veteran's disorder required 
a permanent duty limitation profile.  

In November 1973 the veteran complained of pain and 
throbbing, primarily to the right ankle, with edema upon 
extraordinary exertion.  In December 1973 he complained he 
fell in the snow and re-injured his right leg at the site of 
the old fracture.  The examiner noted a small amount of edema 
and pain upon weight bearing.

In May 1974 the veteran requested an x-ray examination of the 
right foot.  A subsequent report shows the veteran was 
treated with immobilization.  In December 1974 the veteran 
requested an orthopedic evaluation for the right lower leg 
disorder.  A January 1975 orthopedic examination report noted 
the veteran complained of little trouble until approximately 
3 months earlier when he noticed the onset of pain to the 
fifth metatarsal joint region.  The examiner noted local 
tenderness over the fifth metatarsal joint with slight 
swelling.  X-ray examination was unremarkable.

In an August 1982 report of medical history the veteran noted 
swollen or painful joints, broken bones, and foot trouble, 
which the examiner related to a motorcycle accident in 1964.  
A periodic examination found a normal clinical evaluation of 
the feet and lower extremities.

Subsequent records show that the veteran reported injuries, 
including to the right ankle, incurred in a fall on May 31, 
1983.  The examiner noted the ankle was tender and swollen.  
X-ray examination revealed no fractures.  An orthopedic 
clinic report found right ankle sprain which was stable, with 
moderate lateral tenderness, and a full range of motion.  
Subsequent records show the veteran complained of residual 
soreness and stiffness.  The diagnosis was resolving right 
ankle strain.  A June 1983 report found the injury was 
incurred in line of duty during a period of active duty for 
training.

VA hospital records dated from September 1986 to February 
1987 included a diagnosis of chronic right ankle pain and 
swelling with limited range of motion secondary to accident.  


The discharge summary noted the veteran complained of a 
painful and swollen right ankle and that he had sustained a 
complicated right ankle fracture the previous year.  It was 
noted he continued to receive treatment from a private 
orthopedist during the period of VA hospitalization for 
administrative and legal reasons.  

VA examination in October 1987 found a healed fracture to the 
distal fibula and tibia.  The examiner noted the veteran wore 
a brace on the right foot and ankle.  X-ray examination 
revealed no evidence of fracture, dislocation or significant 
degenerative change to the right ankle.

In February 1988 the RO denied entitlement to service 
connection for a right ankle disability because evidence of a 
chronic disorder as a result of the injury during active duty 
for training had not been submitted.  The veteran submitted a 
notice of disagreement as to this decision, but did not 
perfect the appeal subsequent to the issuance of a statement 
of the case.

Evidence Received After February 1988

VA medical records dated in March 1993 show the veteran 
reported polyarthralgia, including ankle pain with 
intermittent swelling.  The examiner noted morbid obesity, 
with no evidence of joint swelling, erythema or warmth.  The 
diagnoses included polyarthralgias of the peripheral joints, 
including to the ankles, with no evidence of active 
synovitis, and probable osteoarthritis with pathology 
perpetuated by excess weight.  A July 1993 x-ray examination 
revealed a healed fracture deformity to the right distal 
fibular and tibial shafts, with mild osteophytic spurring to 
the right medial malleolus.  It was noted the ankles were 
otherwise unremarkable.

In October 1993 the veteran, in essence, requested that his 
claim for entitlement to service connection for a right ankle 
disability be reopened.  He reported the ankle was injured on 
May 31, 1983.



In a September 1995 statement the veteran's spouse reported 
the veteran had re-injured his right ankle in a 1984 
automobile accident which prevented his ability to continue 
his military reserve service.  She argued that all of the 
veteran's disabilities were related to active service.

New and Material Evidence Claim Analysis

The veteran seeks to reopen his claim for service connection 
for a right ankle disability, which the RO denied in a 
February 1988 rating decision.  As noted above, the Board 
finds that the February 1988 determination is final.  
38 U.S.C.A. § 4005(c);  38 C.F.R. § 19.192.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for right hand amputation.  
Following a review of the complete record, the Board finds 
the pertinent matter at hand is whether the veteran has 
submitted new and material evidence which is competent to 
provide the requisite nexus between the present chronic right 
ankle disorder and an injury during active service.  

The Board notes that recent statements from the veteran and 
spouse essentially restate the argument for entitlement to 
service connection previously considered by the RO.  
Furthermore, these statements are lay assertions, and the 
Court has held that "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

While the veteran has submitted medical evidence since the 
February 1988 rating decision demonstrating a chronic right 
ankle disability, the Board notes that evidence of a chronic 
disability was of record at the time of the final rating 
decision. Therefore, the Board finds this information is not 
"new" because it is essentially cumulative of evidence 
considered in the previous final rating determination.  

It is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  In light of the 
foregoing, the Board must conclude that the veteran has not 
submitted "new" and "material" evidence to reopen his 
claim.  38 C.F.R. § 3.156.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a right ankle 
disability, the first element in the new Elkins test has not 
been met.  Therefore, the Board finds additional appellate 
review is not warranted.  See Butler, 9 Vet. App. at 171. 


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic lung 
disability, the appeal is denied.

The veteran having submitted new and material evidence to 
reopen his claim for service connection for a left knee 
disability, the claim is reopened.  To this extent the appeal 
is granted.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left knee disability, 
the appeal is denied.

The veteran having submitted new and material evidence to 
reopen his claim for service connection for a right knee 
disability, the claim is reopened.  To this extent the appeal 
is granted.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied. 

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a right ankle 
disability, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the August 1994 rating 
decision adjudicated the  veteran's claim for entitlement to 
service connection for migraine headaches on the merits, and 
the Board concurs that the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  

The Board also notes that VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a); see also Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the veteran claims that he is entitled to 
service connection because his migraine headache disorder had 
its onset during active service and, alternatively, that the 
disorder is secondary to his service-connected PTSD.  

In his substantive appeal, received in November 1995, the 
veteran stated that he was treated for headaches during 
active service in 1973 and that a diagnosis of migraine 
headaches had been provided in 1983.  He also reported that 
his migraines followed flashbacks, nightmares or heavy 
stress, and that during a migraine episode in October 1995 he 
sustained a stroke.  

Service medical records show that in June 1973 the veteran 
reported a 4 month history of frontal headaches, primarily in 
the morning.  The examiner noted a neurological evaluation 
was normal.  The diagnosis was headaches, tension versus 
secondary to increased blood pressure.  An August 1982 
periodic examination revealed normal clinical evaluations of 
the head and neurologic system.  The veteran denied a history 
of frequent, severe headaches.

Private medical records include an October 1995 report which 
may be construed as an opinion relating the veteran's chronic 
headaches to PTSD.  However, the report also provided an 
opinion stating that obstructive sleep apnea should be ruled 
out as the etiological basis for the headache disorder.  
Subsequent private medical reports included a diagnosis of 
obstructive sleep apnea.  Therefore, the Board finds that an 
additional VA medical examination is required for an adequate 
determination of the issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of the issue on appeal.  All pertinent 
evidence received should be associated 
with the claims file.



2.  The RO should obtain copies of all VA 
and Non-VA medical records relevant to 
the veteran's treatment for migraine 
headaches.  The veteran should be 
requested to submit information 
concerning the names and addresses of all 
Non-VA medical care providers.  After 
securing the necessary release(s), the RO 
should obtain any available treatment 
records.  All pertinent evidence should 
be associated with the claims file.

3.  The veteran should be afforded an 
appropriate VA examination for an opinion 
as to the relationship, if any, between 
the veteran's present migraine headache 
disorder and treatment during active 
service or, alternatively, to his 
service-connected PTSD on a causal basis 
or on the basis of aggravation.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
If a migraine headache disorder is not 
shown to be related to active service or 
causally related to the service-connected 
PTSD, but found to be aggravated by PTSD, 
the examiner must address the following 
medical issues: 

(1) The baseline manifestations which are 
due to the effects of the migraine 
headache disorder; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
PTSD based on medical considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the migraine headache disorder are 
proximately due to the service-connected 
PTSD.  The examiner should conduct any 
examinations, tests or studies necessary 
for an adequate opinion.  

Any opinion provided should be reconciled 
with the October 1995 private medical 
report.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should then review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 12 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issue on 
appeal with application of 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

